Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species B (claims 13-15) in the reply filed on March 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022.

Response to Amendment
Claims 1-8 and 12-20 are pending for examination.

Interview Summary
The Interview Summary dated March 25, 2022 states, “Applicant proposed amending claim 1 to incorporate the limitations recited in claim 2…” and should state, “Examiner proposed amending claim 1 to incorporate the limitations recited in claim 2…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The claim recites “an upper side” and “a lower side” without defining the terms “upper” and “lower”.
Claim 14 recites the limitation "includes a plurality of at least two additional electrode stimulators" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Electrode stimulators has not been defined by claim 14 or claim 1 for which it directly depends, to introduce “at least two additional electrode stimulators” suggests there are already electrode stimulators claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Simon et al. (US PG Pub 2011/0125203).
Regarding claims 1, 3, Simon et al. discloses a method of providing treatment of a pelvic floor disorder comprising: providing a neurostimulator 38 configured for providing at least one stimulation signal to at least one stimulator 30 (fig. 5) located external to a patient  (fig. 8); establishing at least one field shaping element (“coil”) coupled to said stimulator, said field shaping element configured for adjusting a shape of at least one stimulation field of the stimulation signal ([0026-0027]) to provide targeted stimulation of a nerve 80 (fig. 8) and operationally activating the neurostimulator, adapted to provide a stimulation signal to the nerve in a lower limb of a patient with a pelvic floor disorder ([0050]), the signal having a stimulus characteristic configured to treat the pelvic floor disorder ([0057], [0162]).  
Regarding claim 4, Simon et al. discloses wherein establishing at least one field shaping element comprises providing a stimulation template formed of an electrically non-conductive material portion (“insulator”) and an electrically conductive material portion (“coil”) wherein said electrically non-conductive portion limits the region of the stimulator surface that stimulates a portion of the skin of the patient ([0027], [0077]).
Regarding claim 5, Simon et al. discloses wherein establishing at least one field shaping element comprises providing a stimulation template configured with a ridge defining a shape that retains electroconductive gel within the shape ([0092]; figs. 3a-d).
Regarding claim 8, Simon et al. discloses wherein establishing at least one field shaping element includes a stimulation template having a predetermined shape (fig. 3a-d, 4a-f) that provides for the passage of energy which is a function of a physical dimension of an implantable electrically conductive element.
 Regarding claim 20, Simon et al. discloses wherein the at least one stimulator is one of at least 3 stimulators provided on a surface substrate that provides a fixed geometry of stimulation ([0030], [0055]), and a set of shaping parameter values are defined for the at least 3 stimulators to enable the neurostimulator to operate at least one stimulus generator to provide at least two stimulation field shapes ([0100]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US PG Pub 2011/0125203) in view of Dunseath, Jr. (US Pat 5,003,978).
Regarding claims 6-7, Simon et al. does not expressly disclose wherein establishing at least one field shaping element comprises establishing a stimulation template which is an adhesive element having an electrically conductive region and an electrically non-conductive region, at least partially electrically non-conductive, said electrically conductive region having a predetermined shape which permits passage of said stimulation signal in a predetermined pattern, said adhesive element having a pair of opposing adhesive element surfaces selected from the group of: one of said opposing adhesive surfaces being configured to be releasably attached to a skin surface of the patient, one of said opposing adhesive element surfaces being configured to be releasably attached to said stimulator, respective opposing adhesive element surfaces being releasably attached to said stimulator and the skin surface of the patient.  Dunseath, Jr. teaches it has been known in the art to provide an adhesive element having an electrically conductive region and an electrically non-conductive region to permit passage of a stimulation signal in a predetermined pattern, the adhesive element having a pair of opposing adhesive element surfaces configured to be releasably attached to a skin surface of the patient and configured to be releasably attached to said stimulator (col. 5, line 60 to col. 6, line 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon et al. to try using the adhesive as taught by Dunseath, Jr. in order to ensure the stimulator does not migrate away from the desired skin surface.  

Claims 1, 3, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US PG Pub 2012/0265271) in view of Moffitt et al. (US PG Pub 2012/0302912) and Simon et al. (US PG Pub 2011/0125203).
Regarding claims 1, 3, 18-19, Goetz discloses a method of providing treatment of a pelvic floor disorder ([0045]) comprising: providing a neurostimulator (“programmer” [0042]) configured for providing at least one stimulation signal to at least one stimulator (“implantable medical device” [0042]); establishing at least one field shaping element 20 coupled to said stimulator, said field shaping element configured for adjusting a shape of at least one stimulation field of the stimulation signal ([0068]) to provide targeted stimulation of a nerve ([0045]) and operationally activating the neurostimulator, adapted to provide a stimulation signal to the nerve, the signal having a stimulus characteristic configured to treat the pelvic floor disorder ([0045]).  Goetz does not expressly disclose the stimulator is located external to a patient.  Moffitt et al. teaches it is known in the art to use an external trial stimulator (ETS) prior to chronic implantation of an implantable medical device in order to trial the stimulation parameters such as shaping a stimulation field ([0053], [0097], [0127]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goetz to use an external trial stimulator as taught by Moffitt et al. in order to trial the stimulation parameters prior to implantation ([0097]).  Goetz also does not expressly disclose the stimulation signal to the nerve is in a lower limb of a patient with a pelvic floor disorder.  Simon et al. teaches it is known in the art to stimulation the tibial nerve of the ankle when treating pelvic floor disorders ([0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goetz and try stimulating the tibial nerve of the ankle as taught by Simon et al. as it is a known nerve for treating pelvic floor disorders.
Regarding claims 12, 17, Goetz discloses wherein establishing at least one field shaping element is at least one of: a stimulation template having at least two layers that are electrically non-conductive for at least a portion of their geometry and flank an electrically conductive layer sandwiched therebetween, or an electrically conductive material having an upper side and a lower side wherein each side is coated on at least a portion of a side surface with a non-conductive film (fig. 3a-c). 
Regarding claim 13, Goetz discloses wherein said at least one field shaping element which is configured for adjusting the shape of the stimulation field of the at least one stimulator includes a shaping electrode grid containing at least three grid elements (“electrodes”) having fixed positions, of which eat least two are selectively activated to provide at least two different stimulation patterns ([0090], fig. 3a-b).
Regarding claims 14, 16, Goetz discloses wherein said at least one field shaping element which is configured for adjusting the shape of the stimulation field of the at least one stimulator includes a plurality of at least two additional electrode stimulators (fig. 2), and said field shaping includes defining a set of at least two stimulators to be selectively activated to provide a stimulation pattern ([0090]).
Regarding claim 15, Goetz discloses wherein said at least one field shaping element which is configured for adjusting the shape of the stimulation field of the at least one stimulator includes a shaping electrode grid containing at least three grid elements (“electrodes”) having fixed positions, of which eat least two are selectively activated to provide at least two different stimulation patterns ([0090], fig. 3a-b).  Goetz does not expressly disclose said grid elements has an associated optical indicator to provide a visual indication of which said grid elements are activated.  However, Moffitt et al. teaches indicators 112 for providing an indication of the amount of electrical current flowing through each of the electrodes 26 in terms of a fractionalized current value ([0128]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goetz to include indicators as taught by Moffitt et al. in order to provide a visual indication of the amount of electrical current flowing through each electrode during field shaping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792